Citation Nr: 0701285	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
bilateral hearing loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claims.

The evidence of record shows that the veteran has a hearing 
loss disability.  The veteran claims that his hearing loss 
and tinnitus were aggravated in service.  Except for an 
October 1946 separation examination, service medical records 
are unavailable due to a 1973 fire at the National Personnel 
Records Center.  The October 1946 separation examination 
reflects scarred eardrums prior to service and 15/15 on 
whispered voice testing.  The Board finds that a VA 
examination is necessary to determine whether current 
bilateral hearing loss disability or tinnitus was incurred or 
aggravated in service.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the Veterans 
Claims Assistance Act of 2000 (VCAA) notice requirements 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO can cure any deficiency with respect to the 
VCAA.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The veteran should be afforded a VA 
audiological examination to determine if 
any current bilateral hearing loss 
disability or tinnitus was incurred or 
aggravated in service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should state whether it is at 
least as likely as not that bilateral 
hearing loss was incurred in service. The 
examiner should state whether it is at 
least as likely as not that tinnitus was 
incurred in service.   If it is 
determined that a hearing loss disability 
and/or tinnitus existed prior to service, 
the examiner should state the basis for 
this determination and also indicate 
whether it is at least as likely as not 
that any current bilateral hearing loss 
or tinnitus were aggravated by service.  
The examiner should provide a rationale 
for the opinion.  

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 
